Case 5:20-cv-07668-BLF Document 9-2 Filed 11/19/20 Page 1 of 3




                EXHIBIT B
11/19/2020             Case 5:20-cv-07668-BLF Document  9-2| Bota
                                                  TEAM BOTA   Filed   11/19/20 Page 2 of 3
                                                                  Backpack


                              Interested in a BOTA? Contact us @ botabackpack@gmail.com



                           HO ME
                           H OME           S
                                           SHHOP
                                              OP   CON TACT
                                                       TACT US
                                                            US       AB OUT
                                                                        O UT US U
                                                                           ACCO
                                                                           ACCO UNT
                                                                                  NT    BOTA
                                                                                       FO     B
                                                                                              BA
                                                                                          L LOW  B ES
                                                                                                AB    BLO
                                                                                                    CART
                                                                                                      BLOGG




                                                   TEAM BOTA

                                                            Alexa and Katie




                                                                 Mayra




                                                                                                              Exhibit B
https://botabackpack.com/pages/team-bota                                                                              1/2
11/19/2020             Case 5:20-cv-07668-BLF Document  9-2| Bota
                                                  TEAM BOTA   Filed   11/19/20 Page 3 of 3
                                                                  Backpack




             HO
             H OM
                MEE   SHO
                      S HOP
                          P    CON TACT U
                               CO NTACT USS   AB
                                              ABOUT
                                                 OUT U
                                                     USS   BOTA
                                                           B OTA B
                                                                 BAB ES
                                                                     ES BLO
                                                                        BLOGG



                                                                                ©
                                                                                © 2020
                                                                                  2020 B
                                                                                       BOTA
                                                                                         OTA B ACK PAC K
                                                                                                       K..




                                                                                                     Exhibit B
https://botabackpack.com/pages/team-bota                                                                     2/2
